Citation Nr: 1403943	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  13-17 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  The Veteran is in receipt of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the RO.  

There are no documents uploaded onto the Veterans Benefits Management System at this time.  A review of Virtual VA reveals documents that are either duplicative of the evidence in the paper file or not pertinent to the current appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

This matter must be remanded so that the RO can schedule a new examination for the Veteran.  The Veteran is presently incarcerated at the Federal Correctional Institute (FCI) at Fort Worth, Texas.  He was scheduled for a VA examination in July 2013, but failed to report.  

The record is not clear as to whether the VA examination was scheduled at a VA medical facility or at the correctional facility where it would be feasible for the Veteran to attend.  

The Veteran, in a December 2013 letter, indicated that he would like to undergo a VA examination with the medical staff at his correctional facility in Fort Worth.  He provided a specific contact for setting up an appointment.  

Once the examination is scheduled, the examiner should determine whether the Veteran meets the criteria for a diagnosis of PTSD in accordance with the DSM-IV, and whether his in-service stressors are related to his PTSD diagnosis (if found).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action to have the Veteran scheduled for an examination for VA in connection with his claim of service connection for PTSD to include by an appropriate examiner at FCI Fort Worth.  To schedule the examination, the medical staff at FCI Forth Worth should be contacted by mail at the following address:
  
FCI Fort Worth
P.O. Box 15330 
Fort Worth, Texas 76119
Attention: Dr. Baruti, Clinical Director or Lt. Commander Williamson, Health Services Administrator

The Veteran should be provided with proper notice of the examination.  

The purpose of the VA examination to determine whether the Veteran has a diagnosis of PTSD in accordance with the DSM-IV criteria and, if so, whether any in-service stressor is sufficient to support a diagnosis of PTSD.  

If feasible, any studies, tests and evaluations deemed necessary by the examiner should be performed, but should include psychological testing, including PTSD sub scales.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should be aware that the Veteran's lay statements as to his in-service stressor have been accepted as per 38 C.F.R. § 3.304(f)(2) - as a verified combat Veteran, his alleged stressors are accepted as consistent with the circumstances of his service.  The examiner should provide a written summary in his/her examination report of the Veteran's alleged stressors.  After examining the Veteran, the examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  

If the PTSD diagnosis is deemed appropriate, the examiner must comment upon the link between the current symptomatology and the in-service stressor.  

A clear rationale for all opinions expressed would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


